Citation Nr: 1044717	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  08-01 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The Veteran had active service from October 1968 to September 
1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a regional office (RO) rating decision of May 
2006.  The appeal was remanded in May 2009.


FINDINGS OF FACT

1.  Degenerative disc disease of the cervical spine results from 
injuries sustained in an in-service motor vehicle accident.  

2.  The Veteran does not have residuals of a head injury, claim 
to have occurred in a motor vehicle accident while on active 
duty.


CONCLUSIONS OF LAW

1.  Chronic cervical strain with degenerative disc disease was 
incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 5107(b) 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  Residuals of a head injury were not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In a letter dated in December 
2005, prior to the initial adjudication of his claim, the RO 
advised the claimant of the information necessary to substantiate 
the claim for service connection, and of his and VA's respective 
obligations for obtaining specified different types of evidence.  
He was told that the evidence must show a relationship between 
his current disabilities and an injury, disease or event in 
military service.  He was advised of various types of lay, 
medical, and employment evidence that could substantiate his 
service connection claims.  In June 2006, he was provided with 
information regarding ratings and effective dates.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  Although not sent until 
after the initial adjudication of the claim, the letter was 
followed by readjudication and the issuance of a statement of the 
case in November 2007.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as an 
SOC or SSOC, is sufficient to cure a timing defect).  

Under the VCAA, the VA also has a duty to assist the Veteran by 
making all reasonable efforts to help a claimant obtain evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2010).  Available service treatment 
and clinical records have been obtained.  In this regard, 
although the National Personnel Records Center (NPRC) informed VA 
in March 2010 that there were no clinical records pertaining to a 
hospitalization from September to October 1970, the hospital 
summary had previously been obtained.  In October 2009, and again 
in March 2010, VA was informed that there were no records for the 
Veteran's hospitalization in Waukesha Memorial Hospital in 1970.  
Otherwise, all relevant records hae been obtained.  A VA 
examination was provided in November 2007, and was based upon 
consideration of the Veteran's prior medical history, including 
service treatment records, and also contained a rationale for the 
opinion sufficient for the Board to make an informed decision, as 
to the issue of service connection for head injury residuals.  
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Concerning the 
cervical spine, the VA examination did not address the question 
of direct service connection, but limited its conclusion to 
secondary service connection.  Another examination is not needed, 
however, because a claim on the merits only requires an 
examination if the evidence is insufficient for a decision.  
38 C.F.R. § 3.159(c)(4)(C).  

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Significantly, neither the 
appellant nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

The Veteran contends that he sustained head and neck injuries in 
an in-service motor vehicle accident.  

Service connection may be established for disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be 
granted on a presumptive basis for certain chronic diseases, 
including osteoarthritis, if the disability was manifested to a 
compensable degree within one year of separation from service.  
38 U.S.C.A. §§ 1110, 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  To establish service connection, a veteran must show 
(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship (nexus) between the current disability and 
the in-service disease or injury (or in-service aggravation). 
 Holton v. Shinseki, 557 F.3d 1362, 1355 (Fed. Cir. 2009); 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

According to a service treatment note dated September 8, 1970, 
the Veteran was reported to have been in an auto accident on 
August 30, 1970.  He had been hospitalized in Milwaukee for 
fracture of the right mandible and nose, and had been released on 
the previous day.  He was noted to be getting along well.  Braces 
were to be removed in 5 weeks.  He was advised to continue a 
liquid diet.  

Service clinical records show that he was hospitalized in a Naval 
Hospital from September 18 to October 9, 1970, for treatment of 
the mandible fracture.  He had allegedly been in an automobile 
accident on August 30, and had been treated by civilian doctors 
at Waukesha Hospital with open reduction of the right mandibular 
angle and immobilization with arch bars and elastics.  He was 
discharged on September 7, 1970, and had since been in training 
school at Great Lakes Naval Training Center.  He was referred to 
the Naval Hospital for treatment of the fracture when "they" 
discovered it.  On examination, there was inadequate 
immobilization, swelling over the right mandibular angle, and a 
healing incision site in the right neck.  A closed reduction of 
the mandible fracture was performed, and the jaws were 
immobilized.  The Jaws were mobilized on October 1, and the arch 
bars were removed on October 5.  By the time of discharge, the 
segments were firm, in good occlusion, and he tolerated a regular 
diet.  He was discharged for duty.  No further mention of the 
injury was noted in the service treatment records, and the 
separation examination in September 1972 did not contain any 
mention of the injury.

Records from the hospitalization from August 30, 1970, to 
September 5, 1970, in Waukesha Memorial Hospital are not 
available, although the Veteran was able to provide a patient 
bill, which showed that the Veteran received X-rays of the head 
and neck on August 30, October 31, and September 3, 1970, and 
that an X-ray of the spine was obtained on August 30, 1970.  

Subsequent to service, records from D. Olson, M.D., dated from 
April 1993 to November 2005 do not show any complaints or 
abnormal findings pertaining to the neck or head.  In June 1993, 
he had a complete physical examination, which noted a history of 
a fractured jaw while in the service in 1970.  He reported that 
he did not have episodes of headache or dizziness.  

VA treatment records show that the Veteran was first seen in 
August 2005.  At that time, the Veteran reported having been in a 
motor vehicle accident while on active duty.  He said he was 
asleep in the back of a van, when it was rear-ended.  His head 
struck a wheel well, fracturing his right jaw.  No symptoms, 
findings or diagnoses pertaining to head or neck injury were 
reported.  On an annual visit in September 2006, the accident 
history was again noted.  Findings on examination included the 
cervical spine, which was in alignment, but with audible crepitus 
with range of motion.  

On a VA examination in November 2007, the examiner noted that 
service treatment records showed that the Veteran was involved in 
an automobile accident in August 1970, but there was nothing to 
show that the accident resulted in cervical spine disability 
and/or concussion.  As pertinent to the issues on appeal, the 
Veteran reported that the vehicle in which he had been riding had 
been struck from the rear and rolled three times.  He awoke in 
the hospital and stated that he could not remember the accident 
occurring.  He said he had a fractured jaw, a headache and neck 
pain.  He said he was in a collar for his neck until soon after 
reaching Great Lakes Hospital and he had no specific treatment 
for his neck during his outpatient hospital stay for the next six 
weeks.  He stated that his neck was okay after he returned to his 
regular duty, and he did not recall any significant neck pain at 
discharge.  He said he began having neck pain with motion about 
10 years earlier, which had gradually increased.  He stated that 
his headaches resolved after several days.  He did not recall any 
problem with attention, concentration, memory, or orientation 
following his initial 8-day hospitalization.  He had headaches 
for the first week but did not recall any significant residual 
problems of dizziness, vertigo, insomnia, fatigue, balance 
problems, or uneven gait.  He did not have any behavioral, 
cognitive, or psychiatric problems.  The examiner concluded that 
there were no current or past neurologic or neuropsychiatric 
abnormalities identified since recovering from his motor vehicle 
accident in service.  The examiner concluded that it was at least 
as likely as not that he sustained a concussion at the time of 
the accident, because he did not recall the transport from his 
accident to the hospital, which suggested an amnesia of 30 
minutes or more.  He reported that he was asleep at the time of 
the accident.  His headaches resolved within a few days of the 
accident and were not a chronic problems, and he had not further 
neuropsychiatric or neurologic symptoms.  The examiner concluded 
that he could not find any evidence of residuals from a 
concussion due to his automobile accident in service.  

Concerning his cervical spine disease, he had degenerative 
changes from C2-C7, and some degenerative disc disease at C6-7.  
The examiner concluded that it would be mere speculation to 
attribute his current neck problems to his jaw injury in 1970.  

In a statement dated in December 2009, the Veteran said that he 
had suffered severe whiplash in the motor vehicle accident in 
August 1970.  He said he was not bothered much with his neck or 
jaw in his younger years but that now that he was ageing he had 
constant neck pain, which he felt started with the motor vehicle 
accident in service.  He had never injured his neck since that 
injury.  

In this case, the Veteran was clearly injured in a motor vehicle 
accident in service.  Although the available records contain no 
mention of a neck injury, it is worth noting that he hit his head 
with sufficient force to fracture his jaw.  He currently states, 
in essence, that his neck did not bother him much for many years.  
Here, it is also significant to note that in service, after his 
initial treatment, the Veteran was returned to duty which was a 
training program.  He was rehospitalized 10 days after his return 
to active duty after personnel at the training school had 
discovered the fracture, which exhibited inadequate 
immobilization and swelling.  Thus, apparently, the Veteran 
attempted to proceed with his military training, ignoring his 
inadequately immobilized jaw fracture, until it was eventually 
noticed by his superiors, at which time it was swollen and severe 
enough to necessitate hospitalization for 3 weeks.  This is 
mentioned to demonstrate that in this particular case, the 
absence of any recorded complaints cannot be considered 
indicative of the absence of disability.  Subsequent records bear 
out this tendency to ignore his symptoms.  In essence, the 
Veteran has a history of seeking medical treatment only when it 
cannot be avoided, or when he needs medication for a specific 
condition such as hypertension.  

Unfortunately, the VA examination in November 2007 did not 
specifically address the question of whether the Veteran's 
current cervical spine disability was related to the in-service 
injury, but, instead, merely stated that it was not related to 
the jaw fracture.  Medical evidence, however, is not 
categorically required when the determinative issue involves 
either medical etiology or diagnosis but rather such issue may, 
depending on the facts of the case, be established by competent 
lay evidence under 38 U.S.C. § 1154(a).  Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009).  The Board finds that the 
Veteran's statements as to the in-service injury are credible as 
to the essential elements pertaining to a cervical spine injury 
in service, described by the Veteran as whiplash.  He has stated 
that his neck injury was not bothersome to him for some time, but 
for a Veteran who attempted to continue participation in a 
military training school despite a fractured jaw, this cannot be 
said to rule out the existence of any ongoing pathology.  

Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  In this case, the examiner 
did not provide a positive or negative nexus opinion as to the 
question of whether the Veteran injured his cervical spine in the 
motor vehicle accident in service.  The examiner did, however, 
provide a diagnosis of chronic cervical strain with degenerative 
disc disease.  Moreover, when the matter involves lay observable 
symptomatology, the evidence of continuity is largely a matter of 
credibility, and not a medical issue.  

The Board also finds the Veteran's statements that he did not 
have any cervical spine injury after service to be credible.  In 
this regard, no such injury was noted in private medical records 
dated as early as April 1993.  In view of the entire record, the 
Board finds it to be as least as likely as not that that the 
Veteran also strained his cervical spine at the same time that he 
fractured his jaw in the in-service motor vehicle accident, and 
that he continued to experience mild symptoms until his symptoms 
later increased in severity, enough to be a significant problem 
for him, and that the in-service injury is related to the current 
chronic cervical strain with degenerative disc disease.  In this 
regard, the examiner did not posit any other cause for the 
cervical spine disability.

Given these factors, it is not necessary to remand this case for 
an adequate VA examination, because the evidence is about evenly 
balanced.  Thus, the Board finds that the evidence is in 
equipoise as to whether chronic cervical strain with degenerative 
disc disease is related to a motor vehicle accident in service, 
which also caused a fractured jaw.  Resolving all reasonable 
doubt in the Veteran's favor, service connection for chronic 
cervical strain with degenerative disc disease is warranted.  38 
U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Concerning the issue of service connection for residuals of a 
head injury, the VA examination found that the Veteran did not 
have any head injury residuals, the Veteran has not identified 
any specific symptoms he states are due to a head injury, other 
than headaches he states he had shortly after the injury, and 
there is no medical evidence showing any residuals of a head 
injury.  Under these circumstances, the preponderance of the 
evidence is against the claim for service connection for 
residuals of a head injury.  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt does not apply, 
and the claim must be denied.  38 U.S.C. § 5107(b).  


ORDER

Service connection for chronic cervical strain with degenerative 
disc disease is granted.

Service connection for residuals of a head injury is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


